

Exhibit 10.10


Loan No. 1009271

REPAYMENT GUARANTY
THIS REPAYMENT GUARANTY ("Guaranty") is made as of April 19, 2013, by KBS Legacy
Partners Properties LLC, a Delaware limited liability company ("Guarantor"), in
favor of Wells Fargo Bank, National Association ("Lender").
R E C I T A L S
A.
Pursuant to the terms of a Loan Agreement dated the date hereof (as the same may
be amended, restated or modified from time to time, the “Loan Agreement”).
Lender has agreed to make a loan to KBS Legacy Partners Apartment REIT, Inc., a
Maryland corporation (“Borrower”), in the original principal amount of up to
$25,000,000 (the “Loan”). The Loan is evidenced by an Unsecured Promissory Note
dated the date hereof (as the same may be amended, restated or replaced from
time to time, the “Note”) executed by Borrower for the benefit of Lender. The
Loan Agreement, the Note and each other document executed by Borrower in
connection with the Loan are referred to herein as the “Loan Documents”.

B.
The proceeds of the Loan will be used to fund equity investments made by
subsidiaries of Guarantor and Guarantor will derive substantial benefit from the
Loan.

THEREFORE, to induce Lender to make the Loan, and in consideration thereof,
Guarantor unconditionally guarantees and agrees as follows:
1.
GUARANTY. Guarantor hereby guarantees and promises to pay to Lender or order, on
demand, in lawful money of the United States, in immediately available funds,
the principal sum of Twenty-Five Million Dollars ($25,000,000) or so much
thereof as may be due and owing under the Note or any of the other Loan
Documents together with interest and any other sums payable under the Note or
any of the other Loan Documents.

2.
REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Lender as a direct or indirect consequence of the failure of
Guarantor to perform its obligations hereunder, together with interest thereon
at the rate of interest applicable to the principal balance of the Note.

3.
OTHER INDEBTEDNESS. From and after the date hereof, Guarantor shall not (a)
create, incur or permit to exist any additional liabilities, whether secured or
unsecured, resulting from borrowings, loans or advances; or (b) guarantee or
become liable in any way as a surety (other than as guarantor of standard
non-recourse carve-outs of direct or indirect wholly-owned subsidiaries),
endorser (other than as endorser of negotiable instruments in the ordinary
course of business) or accommodation endorser or otherwise for debt or
obligations of any other person or entity; or (c) pledge or further encumber any
assets of such Guarantor.

4.
RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor's consent and without affecting the liability
of Guarantor, from time to time to: (a) renew or extend all or any portion of
Borrower's obligations under the Note or any of the other Loan Documents; (b)
declare all sums owing to Lender under the Note and the other Loan Documents due
and payable upon the occurrence of a Default (as defined in the Loan Agreement)
under the Loan Documents; (c) make non‑material changes in the dates specified
for payments of any sums payable in periodic installments under the Note or any
of the other Loan Documents; (d) otherwise modify the terms of any of the Loan
Documents, except for (i) increases in the principal amount of the Note or
changes in the manner by which interest rates, fees or charges are calculated
under the Note and the other Loan Documents (Guarantor acknowledges that if the
Note or other Loan Documents so provide, said interest rates, fees and charges
may vary from time to time) or (ii) advancement of the Maturity Date of the Note
where no Default has occurred under the Loan Documents; (e) take and hold
security for the performance of Borrower's obligations under the Note or the
other Loan Documents and exchange, enforce, waive and release any such security;
(f) apply such security and direct the order or manner of sale thereof as Lender
in its discretion may determine; (g) release,


Page 1

--------------------------------------------------------------------------------





Loan No. 1009271

substitute or add any one or more endorsers of the Note or guarantors of
Borrower's obligations under the Note or the other Loan Documents; (h) apply
payments received by Lender from Borrower to any obligations of Borrower to
Lender, in such order as Lender shall determine in its sole discretion, whether
or not any such obligations are covered by this Guaranty; (i) assign this
Guaranty in whole or in part; and (j) assign, transfer or negotiate all or any
part of the indebtedness guaranteed by this Guaranty.
5.
GUARANTOR'S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any defect in the formation of Borrower
or any principal of Borrower; (c) any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Guarantor; (d) any defense of Guarantor based upon Lender's election of any
remedy against Guarantor or Borrower or both; (e) any defense based upon
Lender's failure to disclose to Guarantor any information concerning Borrower's
financial condition or any other circumstances bearing on Borrower's ability to
pay all sums payable under the Note or any of the other Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Lender's
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (h) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Lender may have
against Borrower and any right to participate in, or benefit from, any security
for the Note or the other Loan Documents now or hereafter held by Lender; (j)
presentment, demand, protest and notice of any kind; and (k) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. Guarantor agrees that the payment of all sums payable under
the Note or any of the other Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to the Note or the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor's liability hereunder. Without limiting the generality of the
foregoing or any other provision hereof, Guarantor expressly waives any and all
benefits which might otherwise be available to Guarantor under California Civil
Code Sections 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899 and 3433, or any of
such sections.

6.
GUARANTOR'S WARRANTIES. Guarantor warrants and acknowledges that: (a) Lender
would not make the Loan but for this Guaranty; (b) there are no conditions
precedent to the effectiveness of this Guaranty and this Guaranty shall be in
full force and effect and binding on Guarantor regardless of whether Lender
obtains other collateral or any guaranties from others or takes any other action
contemplated by Guarantor; (c) Guarantor has established adequate means of
obtaining from sources other than Lender, on a continuing basis, financial and
other information pertaining to Borrower's financial condition, and the status
of Borrower's performance of obligations imposed by the Loan Documents, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor's risks
hereunder and Lender has made no representation to Guarantor as to any such
matters; (d) the most recent financial statements of Guarantor previously
delivered to Lender are true and correct in all respects, have been prepared in
accordance with accounting principles acceptable to Lender and fairly present
the financial condition of Guarantor as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; and (e) Guarantor has not and will not,
without the prior written consent of Lender, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or substantially all of
Guarantor's assets, or any interest therein, other than in the ordinary course
of Guarantor's business.

7.
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower to Guarantor to the obligations at any time owing by Borrower to
Lender under the Note and the other Loan Documents. Guarantor assigns all such
indebtedness to Lender as security for this Guaranty, the Note and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrower under the Note and the other Loan Documents have
been fully discharged. Guarantor further agrees not to assign all or any part of
such indebtedness unless Lender is given prior notice and such assignment is
expressly made subject to the terms of this Guaranty. If Lender so requests, (a)
all instruments evidencing such indebtedness shall be duly


Page 2

--------------------------------------------------------------------------------





Loan No. 1009271

endorsed and delivered to Lender, (b) all security for such indebtedness shall
be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Lender deems necessary or appropriate
to perfect, preserve and enforce Lender's rights in and to such indebtedness and
any security therefor. If Guarantor fails to take any such action, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor. The foregoing power of attorney is coupled with an interest and
cannot be revoked.
8.
BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender's discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender's nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor's rights to any such payments or distributions; provided, however,
Guarantor's obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

9.
LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor agrees that
Lender may elect, at any time, to sell, assign, or grant participations in all
or any portion of its rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender's sole discretion. Guarantor further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) any party connected with the Loan (including, without
limitation, the Guarantor, the Borrower, any partner, joint venturer or member
of Borrower, any constituent partner, joint venturer or member of Borrower, any
other guarantor and any non-borrower trustor); and/or (b) any lending
relationship other than the Loan which Lender may have with any party connected
with the Loan. In the event of any such sale, assignment or participation,
Lender and the parties to such transaction shall share in the rights and
obligations of Lender as set forth in the Loan Documents only as and to the
extent they agree among themselves. In connection with any such sale, assignment
or participation, Guarantor further agrees that the Guaranty shall be sufficient
evidence of the obligations of Guarantor to each purchaser, assignee, or
participant, and upon written request by Lender, Guarantor shall consent to such
amendments or modifications to the Loan Documents as may be reasonably required
in order to evidence any such sale, assignment, or participation.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.
10.
ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Section 1 hereof arising or created after any attempted revocation hereof or
after the death of Guarantor (if Guarantor is a natural person, in which event
this Guaranty shall be binding upon


Page 3

--------------------------------------------------------------------------------





Loan No. 1009271

Guarantor's estate and Guarantor's legal representatives and heirs). The
obligations of Guarantor hereunder shall be in addition to and shall not limit
or in any way affect the obligations of Guarantor under any other existing or
future guaranties unless said other guaranties are expressly modified or revoked
in writing. This Guaranty is independent of the obligations of Borrower under
the Note and the other Loan Documents. Lender may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
Borrower or any other party or joining Borrower or any other party as a party to
such action. Except as otherwise provided in this Guaranty, this Guaranty is not
secured and shall not be deemed to be secured by any security instrument unless
such security instrument expressly recites that it secures this Guaranty.
11.
ATTORNEYS' FEES; ENFORCEMENT. If any attorney is engaged by Lender to enforce or
defend any provision of this Guaranty, or any of the other Loan Documents, or as
a consequence of any Default under the Loan Documents, with or without the
filing of any legal action or proceeding, Guarantor shall pay to Lender,
immediately upon demand all attorneys' fees and costs incurred by Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Note as specified therein.

12.
RULES OF CONSTRUCTION. The word "Borrower" as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term "person" as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
"Guarantor" shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

13.
CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender's choice, a third party credit report on such legal entity and
individual.

14.
GOVERNING LAW. This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of California, except to the extent preempted by
federal laws. Guarantor and all persons and entities in any manner obligated to
Lender under this Guaranty consent to the jurisdiction of any federal or state
court within the State of California having proper venue and also consent to
service of process by any means authorized by California or federal law.

15.
MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantor and Lender. The liability of all persons and entities who
are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.

16.
ADDITIONAL PROVISIONS. Such additional terms, covenants and conditions as may be
set forth on any exhibit executed by Guarantor and attached hereto which recites
that it is an exhibit to this Guaranty are incorporated herein by this
reference.

17.
ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender's consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses, and (d) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Guarantor does hereby represent and confirm to Lender that Guarantor
is fully informed regarding, and that Guarantor does thoroughly understand: (i)
the nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this


Page 4

--------------------------------------------------------------------------------





Loan No. 1009271

Guaranty and all of the informed waivers herein shall each and all be fully
enforceable by Lender, and that Lender is induced to enter into this transaction
in material reliance upon the presumed full enforceability thereof.
18.
COUNTERPARTS. This Guaranty may be executed in counterparts, each of which shall
be deemed an original and all of which together shall be deemed a single
instrument.

19.
LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMBERS.
Notwithstanding anything to the contrary contained in this Guaranty, none of the
constituent shareholders, partners or members (direct or indirect) in Guarantor
shall have any liability whatsoever for the payment or performance of any of the
obligations of Guarantor hereunder. Without limiting in any manner the
generality of the foregoing, Lender shall have no right to recover from any
constituent shareholder, partner or member (direct or indirect) in Guarantor any
distribution from Guarantor; provided, however, that nothing in this Section 19
is intended, nor shall it be deemed, to (a) constitute a waiver of any rights
Lender may have under the United States Bankruptcy Code or other applicable law
with respect to fraudulent transfers or conveyances, or (b) limit, in any way,
Borrower’s obligations under the Loan Documents.

[Signatures Follow on Next Page]

Page 5

--------------------------------------------------------------------------------





Loan No. 1009271

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.




"GUARANTOR"


KBS Legacy Partners Properties LLC,
a Delaware limited liability company


By:
KBS Legacy Partners Limited Partnership,

a Delaware limited partnership,
its sole member


By:
KBS Legacy Partners Apartment REIT, Inc.,

a Maryland corporation,
its sole general partner


By:
/s/ W. Dean Henry

Name:
W. Dean Henry

Title:
Chief Executive Officer




